ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
INTEC Group, LLC                              ) ASBCA Nos. 61746-ADR, 61749-ADR
                                              )            61914-ADR
                                              )
                                              )
Under Contract No. W91248-12-D-0008           )

APPEARANCES FOR THE APPELLANT:                   Laurence J. Zielke, Esq.
                                                 John H. Dwyer, Jr., Esq.
                                                  Zielke Law Firm, PLLC
                                                  Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 CPT Richard W. Hagner, JA
                                                 MAJ Mark T. Robinson, JA
                                                 LTC Gregory T. O'Malley, JA
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

       Following a successful mediation by the Board in which the appeals were settled,
the parties on February 1, 2021 jointly moved to dismiss these appeals with prejudice.
The motion is granted.

      Dated: February 8, 2021



                                              REBA PAGE
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals


I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 61746-ADR, 61749-ADR, 61914-ADR, Appeals
of INTEC Group, LLC, rendered in conformance with the Board’s Charter.

      Dated: February 9, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals